Citation Nr: 0015583	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  94-08 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of laser 
exposure.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1975 to 
August 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1993 rating decision from the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  

In March 1998, after adjudicating other issues then pending 
on appeal, the Board remanded the issue of entitlement to 
service connection for residuals of laser exposure to the RO 
for further development and adjudicative action.

In September 1999 the RO affirmed the denial of entitlement 
to service connection for residuals of laser exposure.

The case has been returned to the Board for further appellate 
review.

In September 1999 the veteran submitted a statement claiming 
that he had an "area" on his scalp that had never healed 
properly.  He indicated that this was secondary to in-service 
exposure to lasers.  As this issue has been neither 
procedurally developed nor certified for appellate review, 
the Board is referring it to the RO for initial consideration 
and appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDING OF FACT

The claim of entitlement to service connection for residuals 
of laser exposure is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of laser exposure is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records reveal that examination of the eyes 
was described as normal in April 1982.  No defects were noted 
and the veteran denied having eye trouble.  

On ophthalmologic examination in April 1983 it was noted that 
the veteran was an operator of equipment that used lasers and 
that he was being periodically examined at the clinic to rule 
out ocular damage.  It was noted that the veteran had no 
complaints.  Upon examination, it was determined that there 
was no pathology and only minor refractive error.  

In October 1984 the veteran was seen for a red spot on his 
right eye.  The assessment was right conjunctival hemorrhage.  
It is noted that the RO denied service connection for this 
disorder in April 1993, and the veteran did not appeal this 
particular denial.  

During a general physical examination in March 1986, the eyes 
were described as normal, and no diagnosis of an eye disorder 
was noted.  

The veteran was seen at the optometry clinic in March 1986 
for a routine examination.  It appears that he was referred 
from his previous physical examination for decreased visual 
acuity in the left eye and decreased near visual acuity.  

Examination revealed simple myopic astigmatism (in the left 
eye greater than the right) and incipient presbyopia.  
External and internal structures were described as normal.  

On examination in September 1991 refractive error in both 
eyes was noted.  Eye trouble was denied by the veteran.  
On optometry examination in February 1992 the veteran was 
diagnosed with compound myopic astigmatism in both eyes.  

The veteran returned to the optometry clinic in February 1992 
for a dilated fundus examination.  It was noted that he was a 
diabetic.  Upon examination, it was concluded that the 
intraocular health was excellent with no apparent diabetic 
effects seen in the fundus of both eyes.  He was notified of 
the impact that diabetes would have on vision.  On follow-up 
in March 1992 he was told that his vision would fluctuate 
until his blood sugar stabilized.  

On VA examination in February 1993 the veteran reported 
working with lasers on and off in the past, but that he was 
unaware of any symptoms secondary to this.  Examination of 
the eyes revealed normal extraocular muscle movements and a 
normal fundoscopic examination.  The examiner concluded that 
no residuals of exposure to lasers were found.  

VA outpatient records document an evaluation for decreased 
visual acuity with episodes of lacrimation and redness in the 
right eye in March 1993; however, no specific diagnosis was 
documented.  An eye evaluation was conducted in December 
1993.  Again, no diagnosis was documented.  

In October 1995 an eye examination revealed mild refractive 
error, and cup to disc asymmetry.  Glaucoma was suspected.  
On follow-up in March 1996 it was noted that primary open 
angle glaucoma was suspected.  In July 1996 blepharitis in 
both eyes was noted.  Glaucoma was still suspected.  

A VA general medical examination was conducted in May 1997.  
The veteran reported that his eyes itched, teared, and turned 
red, and that such symptoms had been present since the late 
1980s.  

The veteran attributed his eye problems to exposure to lasers 
while he was in the military.  Examination of the eyes 
revealed the pupils to be round, equal, and reactive to light 
and accommodation.  Extraocular movements were full.  

There was some very slight redness to the right sclera, but 
no tearing.  The pertinent assessments were retinopathy 
(noting that this would be discussed by the eye specialists), 
and residuals of exposure to lasers, noting that this would 
be addressed by the eye doctors.  

During a specific examination of the eyes in May 1997 it was 
suspected that the veteran had primary open angle glaucoma.  
He was also found to have diabetes without diabetic 
retinopathy and intermittent epiphora.  

In February 1999 a VA examination of the eyes was conducted.  
It was noted that the veteran was being followed at the 
clinic with a history of dry eyes.  He complained of very 
watery eyes with symptoms of epiphora with tears running down 
his face.  It was noted that these episodes seemed to 
primarily occur during social encounters, and never while 
alone.  

On examination, visual acuity was 20/20 in both eyes.  Slit 
lamp examination revealed normal sclera, conjunctiva, lids, 
and lashes.  The corneas were clear bilaterally with no 
punctate epitheliopathy or evidence of dry eye.  

In summary, it was found that the veteran had a history of 
very watery eyes and epiphora.  It was concluded that it was 
possible that his symptoms were related to some sort of 
psychological or emotional phenomenon since they would 
apparently only occur during social situations.  It was also 
noted that he was a glaucoma suspect due to cup-to-disk 
asymmetry.  No evidence of diabetic retinopathy was found.  

It was further concluded that there was no evidence to 
suggest that the veteran's symptoms were related to in-
service laser exposure; however, the examiner also noted that 
there was no evidence against this possibility either.  


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  


Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).

Analysis

The Board notes at the outset that the development requested 
by the Board in its March remand has been completed.  
Specifically, the RO obtained additional VA  treatment 
records pertaining to the veteran, including the May 1997 
examination report.  In addition, the RO scheduled another VA 
examination of the eyes which the veteran attended.  Thus, 
the Board finds that the development completed in this case 
is in full compliance with the Board's remand instructions.  
See Stegall v. West, 11 Vet. App. 268 (1998).

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994);  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for residuals 
of laser exposure must be denied as not well grounded.  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.  

The record shows that the veteran was diagnosed with 
astigmatism and a right conjunctival hemorrhage (which was 
previously denied by the RO and not appealed) while in 
service.  It also confirms that he was working with lasers.  

The veteran contends that he currently has tearing, 
itchiness, and redness in the eyes that is secondary to in-
service exposure to lasers.  Post-service records indicate 
that he has been treated for dry eyes, has a history of 
watery eyes, and has been diagnosed with epiphora and 
blepharitis.  

However, there is no medical evidence of a nexus between his 
current eye disability and in-service exposure to lasers.  
There are no documented medical opinions or other competent 
evidence of record linking the veteran's current eye 
disability to in-service laser exposure.  Id.  

In this regard, the Board notes that the February 1999 VA 
examiner concluded that there was no evidence against the 
possibility that his eye symptoms were related to in-service 
laser exposure; however, the examiner also concluded that 
there was no evidence to suggest that such symptoms were 
related to eye exposure.  The examiner also noted that it was 
possible that the eye symptoms were related to a 
psychological or emotional phenomenon.  

The Board is of the opinion that the February 1999 VA 
examiner's opinion does not provide a sufficient nexus 
between a current eye disability and in-service laser 
exposure.  It is too equivocal and it is unclear whether the 
examiner concluded that such a link was even a possibility.  
The examiner merely noted that there was no evidence against 
the possibility while finding in the same breath that there 
was no evidence to suggest that such a link existed.  He also 
noted another possible cause as being a psychological 
phenomenon.  The Board therefore concludes that the VA 
examiner's conclusions are too vague and equivocal to provide 
a nexus sufficient to well ground the claim.  See Tirpak, 
supra.  

In addition, there is no evidence that any chronic disease 
was shown in service or during an applicable presumption 
period.  Nor is there medical evidence of a relationship 
between the veteran's current eye disability and his alleged 
continuity of symptomatology.  See Voerth v. West, 13 Vet. 
App. 117 (1999); McManaway v. West, 13 Vet. App. 60 (1999); 
Savage v. Gober, 10 Vet. App. 488 (1997).  

The veteran's own opinions and statements will not suffice to 
well-ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's current eye condition is related to a disease or 
injury incurred during service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  

The Board further finds that the veteran has not indicated 
the existence of any evidence that has not already been 
requested and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  

For these reasons, the Board finds that the veteran has not 
presented or identified probative medical evidence of a link 
between his current eye disability (claimed as residuals of 
laser exposure) and in-service laser exposure.  Consequently, 
the Board concludes that the veteran's claim of entitlement 
to service connection for residuals of laser exposure is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 
8 Vet. App. 522 (1996);  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim for service connection of residuals of 
laser exposure is not well grounded, the doctrine of 
reasonable doubt has no application to his claim.  


ORDER

The veteran, not having submitted a well grounded claim of 
entitlement to service connection for residuals of laser 
exposure, the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

